 LLOYD'S ORNAMENTAL & STEEL FABRICATORS217Lloyd'sOrnamental and Steel Fabricators,Inc.andDistrictNo.9, International Association ofMa-chinlsts and Aerospace Workers,AFL-CIO. Case14-CA-64273Respondent's request for oral argument is hereby denied as the record,exceptions,and brief adequately present the issues and the positions of thepartiesJune 7, 1974SUPPLEMENTAL DECISION ANDORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn February 26, 1974, Administrative Law JudgeArnold Ordman issued the attached SupplementalDecision in this backpay proceeding.' Thereafter, theRespondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Supplementalpecision in light of theexceptions and brief and has decided to affirm therulings, findings,2 and conclusions of the Adminis-trativeLaw Judge and to adopt his recommendedOrder.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Lloyd's Ornamentaland Steel Fabricators, Inc., Piedmont, Missouri, itsofficers, agents, successors, and assigns, shall makethe employees involved in this proceeding whole bypayment of the amounts set forth by the Administra-tiveLaw Judge in the attached SupplementalDecision, plus interest less any deductions requiredby state and Federal law.1On June 9, 1972, the NationalLaborRelations Board issued a Decisionand Order in the above-entitled proceeding(197 NLRB 367)finding,intera/a,that Respondent had discriminatorilydischargedsevenemployees inviolation of Sec.8(a)(3) and(1) of the Act and directingthatRespondentoffer them immediate reinstatement and makethem whole for any loss ofearnings sufferedby reasonof the discrimination against them.OnSeptember17, 1973,the Board's Order was enforcedby the United StatesCourt of Appealsfor the Eighth Circuit inan unpublished Order ofAffirmance (docketedas No. 73-1080).2Respondent in effect has excepted to certaincredibilityfindings madeby the Administrative Law Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.211 NLRB No. 34SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEARNOLD ORDMAN, Administrative Law Judge: On June9, 1972, the Boardissued itsDecision and Order i directingRespondent Lloyd's Ornamental and Steel Fabricators,Inc., tomake whole Charles Brinkley, Herbert Jones,StanleyMcFadden, Jim Sanders, George Sheets, RalphThompson, and Jerry Warren for loss of pay resulting fromRespondent's unlawful discrimination against them. OnSeptember 17, 1973, the United States Court of Appeals fortheEighth Circuit, in an unpublished Order of Affir-mance,2 enforced the Board's Order. Controversy havingarisenover the amounts due the named individuals underthe terms of the Board's Order, the Regional Director forRegion 14, on December 7, 1973,issued aBackpaySpecification and Notice of Hearing. On January 4, 1974,and on January 10, 1974, respectively, Respondent filed itsanswer and amended answer to the backpay specificationcontroverting certain allegations in the latter document.A hearing was held before me in Greenville, Missouri, onJanuary 15, 1974, and, subsequent thereto, briefs were filedby counsel for General Counsel and by Respondent. Amotion by Respondent to allow the late filing of itsbrief-a matter of a few days-is hereby granted for thereasonstherein stated. Both briefs have been carefullyconsidered.Upon the entire record in this case and upon myobservation of the witnesses, I make the following:FINDINGS AND CONCLUSIONSI.THE MATTERS.IN CONTROVERSYThe backpay specificationsetsforth a detailed break-down of the gross backpay each of the seven namedemployees would have earned from Respondent absent theunlawful discrimination,setsforth also the net interimearnings of these employees, and concludes with the netbackpay alleged to be due each individual to make himwhole as required by the Board's Order.3As to two of the seven employees, Stanley McFaddenand Jim Sanders, Respondent admits all pertinent allega-tionsof the backpay specification including the netbackpay due. Accordingly, I find that Stanley McFadden1197 NLRB 367.2Docketed as No. 73-10803At the opening of the hearing, counsel for General Counsel moved toamend the backpay specification in certain particulars So far as relevanthere the effect of the motion to amend was to decrease the amount of netbackpay alleged to be due George Sheets from $3,362 to $3,297 and toincrease the amount of net backpay alleged to be due Ralph Thompsonfrom $395.20 to $417.70Respondent, reserving the defenses alleged in itsanswers, did not oppose the motion to amend and the motion was granted 218DECISIONSOF NATIONALLABOR RELATIONS BOARDis entitledto net backpay in the amount of $36.60 and JimSanders in the amount of $282.95.As to theremainingfive employees, Respondent, in itsanswers to the backpay specification, pleads that each ofthe five failed to make an adequate job search. In addition,with specific reference to George Sheets, Respondentpleads that Sheets failed or refused to work even thoughwork was available to him and further failed to reportearningsreceived by him during the specified backpayperiod.Finally,Respondent pleads that the expensesspecified in regard to George Sheets, Ralph Thompson,and Jerry Warren were in excess of those actually incurredin the course of their search for interim employment.The merits of the individual claim as to these fiveemployees are considered hereunder.II.THE INDIVIDUAL CLAIMSA.Charles BrinkleyThe amount of net backpay alleged to be due CharlesBrinkley to make him whole is $934.12. Respondent admitsall relevant allegationsof the backpay specification withrespect to Brinkley but challenges the amount alleged to bedue on the sole ground that Brinkley failed to make anadequate search for employment during the backpayperiod.Extensive citation of authorities is unnecessary to verifythe well-settled principle that the burden of proving willfulloss of earnings, whether by inadequate job search or byother means, lies upon the wrongdoer, here the Respon-dent. SeeMastro Plastics Corporation, et al.,136 NLRB1342, 1346 (1962), and cases there cited at fn. 11.Respondent did not discharge this burden. True,. Respon-dent did produce numerous witnesses who testified thatwork opportunities were available in the area whereRespondent's operations were located. But none of thesewitnesseswas asked whether Brinkley had or had notapplied to them for employment during the backpayperiod.Nor did Respondent make any inquiries as towhether Brinkley was qualified for whatever jobs mighthave been available or as to other relevant considerations.Significantly, Respondent did not call Brinkley as a witnessto explore these matters, although Brinkley had been madeavailable to Respondent for that or other purposes bycounsel for General Counsel.4Under the circumstances the most that can be said forRespondent is that it has shown that employmentopportunities existed for which Brinkley may or may nothave applied and for which Brinkley may or may not havebeen qualified or found acceptable for hire. In thisuncertain state of the record, the familiar principle comesinto play that the uncertainty must be resolved against thewrongdoer who has the burden of proof and whoseconduct created the uncertain situation.N.L.R.B. v. MiamiCoca Cola Bottling Co.,360 F.2d 569, 572-573 (C.A. 5,1966).4Early in the course of the hearing, counsel for General Counselannounced that, pursuant to agencypolicy,he had issued subpenas to thefive employees whose backpay was in issue so that they would be availableto Respondent for examination and that he had so advised Respondent aweek earlier.Of the five employees,Thompsonwas excused from beingIconclude that Respondent has not established itsaffirmative defense and find that the amount of netbackpay due Brinkley is, as alleged in the backpayspecification, $934.12.B.Herbert JonesThe only period for which backpay is claimed forHerbert Jones is for the third calendar quarter of 1971.During the ensuing periods, Jones had substantial interimearnings. The amount alleged as due to make Jones wholeis $492.86. As with Brinkley, Respondent's sole defense isthat Jones failed to make an adequate job search. HereagainRespondent relies on the evidence that workopportunitieswere available.Again, no inquiries weremade as to whether Jones had or had not applied for suchjobs, whether he had been accepted or rejected for suchjobs, and whether he was qualified or available for suchjobs.Respondent did not call upon Jones to testifyalthough he, like Brinkley, was made available to Respon-dent for that purpose. Moreover, the record establishesthat Jones in fact did find employment during substantialparts of the backpay period and that his earnings from thatinterim employment mitigated to a considerable extent thelosses for which Respondent would otherwise have beenresponsible.Accordingly, I conclude and find that Respondent hasnot sustained its affirmative defense with respect to Jonesand that Herbert Jones is entitled to be made whole in theamount of $492.86.C.George SheetsThe amount of net backpay required to make ,GeorgeSheetswholewas originally alleged in the backpayspecification to be $3,362.60. As already noted, thatamount was reduced by amendment made at the openingof the hearing to $3,297 (fn.3, supra ).It subsequentlyappeared through evidence adduced from George Sheetsby counsel for General Counsel on direct examination, andit is now conceded, that because of inadvertent error, theitem of expensesfor Sheets for the third calendar quarterof 1972 was overstated. Correction of that error resulted inan increaseof Sheets'interim earningsfor that period by$356.27 with the result that the net backpay alleged to bedue Sheets for the entire backpay period now totals only$2,940.73.5Respondent, as previously noted, vigorously urgesdefensesto its liability vis-a-vis Sheets. To recapitulate,Respondent pleads that Sheets did not make an adequatesearch for interim employment, that he failed and refusedto work even though work was available to him, that hefurther failed to reportearningswhich he received duringthebackpay period, and that theexpensesallegedlyincurred by him during that period were overstated.As indicated above, error was conceded in two instancespresent for reasons which will appear when his situation is discussed.5The figure cited in this regardby counselfor General Counsel in hisbrief to me(br. 9, 10) is $2,910.73.My owncalculations indicate that thefigure cited in the text is correct. LLOYD'S ORNAMENTAL & STEEL FABRICATORS219and the correction of that error is reflected in the reductionof the net backpay claim to $2,940.73.In Sheets'case,as in the cases of Brinkley and Jones,Respondent relies on the evidence it adduced of availablejob opportunities in the area to establish that Sheets didnot make an adequate search for employment and/or thathe failed and refused to work even though work wasavailable to him. In all, Respondent produced as witnessesmorethan a dozen employers or representatives ofemployers in the immediately surrounding area whotestified that they had jobs available, ranging in numberfrom I to 63, during the backpay period. In the case ofSheets,moreover, Respondent did make specific inquiry ofmost of these witnesses as to whether Sheets had applied tothem for employment during the backpay period. Of thosequestioned in this regard, all but one testified that Sheetsdid not apply or that there was no recollection that he hadapplied. One responded that Sheets did apply but was nothired.Respondent urges on the basis of this evidence thepropriety of an inference that, if Sheets had made anadequate search forinterim employment, he would havefound such employment.However, that issue need not be resolved here becausethe evidence adduced by Respondent does not stand alone.Sheets did testify and was subjected to searching examina-tionand cross-examination by counsel for GeneralCounsel and by counsel for Respondent, respectively.Preliminarily, his testimony, corroborating the data setforth in the backpay specification, established that Sheetsdid seek and find interim employment during the backpayperiod. In addition, Sheets was able to recall withspecificity the names of seven employers among those towhom he had applied for employment in addition to theplaces wherehe had actually found employment.Sheetsdid not confine his search to the immediate area where hehad been employed but testified that he also soughtemployment in the area of Poplar Bluff and St. Louis. Inaddition, on the very day he was laid off, Sheets registeredwith the unemployment office in his home community.Sheets testifiedfrom memory. He kept no recordsrelating to his search for work. That testimony remainedunshaken despite thorough cross-examination and im-pressedme as being candid and sincere. I credit thattestimony.6 In addition, Sheets also credibly testified thatas to several enterprises where he thought work might beavailable, such as supermarkets or a mobile home salesagency, which Respondent relied upon,inter aliafor itsshowing of available work, he did not apply because he felthe lacked the skills required for such jobs.Taking all the circumstances into account, I find thatRespondent has not sustained the burden placed by lawupon the wrongdoing employer to establish that Sheets didnot make an adequate search for work. Indeed, althoughsuch a finding is not required in this frame of reference, Iwould find that the record affirmatively establishes thatSheets did make an adequate search for work. SeeSouthernHousehold Products Company, Inc.,203 NLRB No. 138(1973).Briefmention should be made here of Sheets' ventureinto self-employment in the logging business. This oc-curred toward the end of the backpay period. The rule iswell established that self-employment does not constitute awithdrawal from the labor market, is not the equivalent ofa willful loss of earnings, and is to be treated as otherinterim employment.Heinrich Motors, Inc.,166 NLRB 783,784-785 (1967), and authorities there cited. Indeed, as therecord shows, Sheets even showed a profit in this regardwhich is credited against the net backpay due him. Sheetscandidly acknowledged that had he had better equipmentand more experience, the venture would undoubtedly havebeen more profitable. But as the Court of Appeals for theFirst Circuit long ago declared in a similar factual context,"the principle of mitigation of damages does not requiresuccess; it only requires an honest good faith effort ...."N.L.R.B. v. Cashman Auto Body et al.,233 F.2d 833, 836(C.A. 1, 1955);seealsoHeinrichMotors, supraat 784.Here, as inCashman Auto,the record, on the basis ofSheets' credited testimony, adequately warrants a findingof "honest good faith effort."Turning now to Respondent's contention that Sheetsfailed to report earnings which he received during thebackpay period, the discrepancy in that regard has beenremedied, as already described, by the motion to amendmade at the opening of the hearing and by the testimonyvolunteered by Sheets during his direct examination bycounsel for General Counsel of the inadvertent error madein the expenses allocable to the logging venture during thethird calendar quarter of 1972.7 The record is devoid ofevidence showing failure to report interim earnings in anyother respect. I find that Respondent has failed to sustainthis defense also.Remaining for consideration is Respondent's defensethat Sheets overstated his expenses incurred during thebackpay period. The expenses involved consist of $606.23incurred in the logging venture and a total of $31 incurredin the course of Sheets' efforts to obtain and hold interimemployment. Sheets kept no records relating to the latterexpenditures, but the record facts, corroborated by Sheets'credited testimony, demonstrate that the mileage traveledby Sheets relating to his efforts in obtaining interimemployment is more than adequate, even on a conservativeestimate, to justify the $31 claimed. As to the loggingventure expenses, the records which Sheets did keep inconnection with the logging business and the credibletestimony furnished by Sheets in that regard fully supportthe expenses claimed.88 There is conflict in the testimony hereonly asto one item.RobertWoods,president of Sweezy Lumber and HardwareCompanywhere Sheetstestified that he had applied for work,stated that the firm had hired threepeople during the backpay period and that Sheets had not applied for workduring that period.On cross-examination,Woodsbecame less certain andstated merely that he could not recall that Sheets,whom he knew only bysight before he came to the instant hearing,had appliedfor ajob. In all thecircumstances I credit Sheets' testimony that he didapplyto SweezyLumberand HardwareCompany for work.7Actually,Sheetshad correctly reportedhis logging expenses as being$1,127.06.When he discovered that theonly relevantexpenses were thoseincurred during the third calendar quarterof 1972,he immediatelyprovidedthe lesser figure which was the amount expended during thatquarter.8Respondent in its brief(p. 6) vehementlyprotests the expenditure of$150 for thepurchase of a skid mule and harness.Actually, as Sheetstestified,the $150covered thepurchase of a skid mule, two sets of harness,(Continued) 220DECISIONSOF NATIONAL LABOR RELATIONS BOARDAccordingly,I conclude and find that George Sheets isentitled to be made whole in the amountof $2,940.73.9D.Ralph ThompsonThe amount of net backpay alleged to be due RalphThompson in the backpay specification as amended is'$417.70.Respondent initially defended as to RalphThompson on two grounds: (1) that his expenses wereoverstated; and (2) that he failed to make an adequate jobsearch. In thecourseof the hearing, Respondent elected toadmit thatthe expensesalleged with respect to Thompsonwerecorrect and relied only upon the defense of aninadequate job search. Thompson was not asked to testify.The data set forth in the backpay specification, admittedby Respondent, reveal that not only did Thompson seekinterim employment but that he found such employmentand derivedsubstantial earningstherefrom. As in the casesof Charles Brinkley and Herbert Jones, Respondent madeno inquiries as to whether Thompson, during the periodshe was not working, had or had not applied for employ-ment to the various employers who testified that they hadjobs available.Under these circumstances, Respondentplainly failedto sustainthe burden placed upon him underwell-settledauthority to establish that Thompson hadincurred a willful loss of earnings by making an inadequatesearchfor employment.Accordingly, I conclude and find that Ralph Thompsonis entitledto be made whole in the amount of $417.70.E.JerryWarrenThe amount alleged in the backpay specification to makeJerryWarren whole for lost earnings is $247.83. Thedefense as toJerryWarren is that he overstated hisexpensesand that he failed to make an adequate search foremployment.The background facts disclosed by the record andadmitted by Respondent reveal that Warren had interimemployment during each of the three calendar quarterscomprisingthe backpay period applicable to him. In thelatter two quarters,'his earningswere so substantial as toexceedby a considerable amount what he would haveearnedfrom Respondent so that no liability is imposedupon Respondent for these two quarters. The liabilitysought to be imposed upon Respondent in this regardderives solely from the excess of the gross earnings Warrenwould admittedly have derived from employment withRespondent during the first calendar quarter listed over hisnet interim earningsfor that quarter.Warren testifiedas a witnessfor General Counsel andwas extensively cross-examined by counsel for Respon-dent. It appeared that the $94 incurred as expenses in thefirst calendar quarter of his backpay period derived fromthe cost of round trips between St. Louis and Williamsville,and single tree and skin tongs.I find no basis in the record for discreditingthe accuracy of this figure nor any basis,inter alga,forRespondent'sassertion(br.p.6)that"Mr. Sheets obviously let the mule starve todeath...."9The record is not wholly clear as to whether the $100 which is listed inwhereWarren maintained his home, to check out job'opportunities. These trips were made before and during his,employment at Multiplex Display Fixture Co. at St. Louis.During his employment with Multiplex, Warren lived withhisaunt in St. Louis. During the period Warren hadworked for Respondent,Warren drove to work in acarpool with three others, but in St. Louis he drove his owncar to work with a consequentincreasein his cost of travel.In addition,Warren reimbursed his aunt for his livingexpensesat her homein St.Louis, whereas in Williamsville,Warren lived with his parents at no cost to him.Warren also testified in some detail as to his efforts tofind work both in the Williamsville area where he had hishome and in the St. Louis area where he did find jobs.Warren's testimony both as to the expenses he incurredand as to his job-seeking efforts was virtually unshakendespite rigorous cross-examinationand no countervailingevidencewas introduced. I creditWarren's testimony.So far as appears, the only evidence upon whichRespondent relies to establish its affirmative defense thatWarren did not make an adequate search for work was theshowing,previouslyadverted to, that a number ofemployers in the Piedmont area had jobs available. Warrencandidly acknowledged that he had not sought jobs in thePiedmont area whichwas some 18 miles fromWilliamsvillewhere Warren lived with his parents. Yet his testimony thathe did seek employment both in the Williamsville area andin St. Louis, in the latter place with considerablesuccess, isuncontradicted.In sum,Ifind that the evidence submitted amplysupports the expensesclaimed asto Jerry Warren. I findfurther that Respondent has not sustained its affirmativedefense that Warren did not make an adequate search forinterim employment. It follows and I find that Respondentis obligated to make Jerry Warren whole in the amount of$247.83 as alleged in the backpay specification.RECOMMENDED ORDEROn the basis of the foregoing findings of fact,conclu-sions of law,and the entire record in this proceeding, andpursuant to Section 10(c) of the NationalLaborRelationsAct, as amended,it is ordered that RespondentLloyd'sOrnamental and Steel Fabricators,Inc., its officers,agents,successors,and assigns,shallpay tothe employeesinvolved in this proceeding the amounts set forth oppositetheir names:CharlesBrinkley$934.12Herbert Jones492.86StanleyMcFadden36.60Jim Sanders282.95George Sheets2,940.73Ralph Thompson417.70JerryWarren247.83the backpayspecification as being earned in the fourthcalendar of 1971 wasearned in that quarter or in the first quarterof 1972.In either event the finalfigure here found to be due would not be affected and the question raisedneed not be resolved. LLOYD'S ORNAMENTAL & STEEL FABRICATORS221Each of the foregoing sums shall accrue interest at the(1962). There shall be deducted from such sums any taxesrate of 6 percent per annum,computed in the manner setor such other amounts as may be required by law.forth inIsisPlumbing&Heating Co.,138NLRB 716